IN RE: Alvin Lewis; Plaintiff; Applying for a Motion to Enforce this Court’s Order dated January 6, 1997; Parish of Orleans Criminal District Court Section “J” Number 270-218.
Motion granted. The district court is ordered to comply with this Court’s earlier orders, see State ex rel. Lewis v. State, 95-0731 (La.11/14/97), 703 So.2d 1282, State ex rel. Lewis v. State, 95-0731 (La.1/6/97), 685 So.2d 131, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
CALOGERO, C.J., not on panel.